Case 2:15-cv-05642-CAS-JC Document 537 Filed 04/24/20 Page 1 of 1 Page ID #:11493




                         UNITED STATES COURT OF APPEALS                        FILED
                                FOR THE NINTH CIRCUIT                           APR 24 2020
                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
  MARCUS GRAY, PKA Flame; et al.,                    No.    19-56195

                     Plaintiffs-Appellees,           D.C. No. 2:15-cv-05642-CAS-JC
                                                     Central District of California,
    v.                                               Los Angeles

  KATHERYN ELIZABETH HUDSON,                         ORDER
  PKA Katy Perry; et al.,

                     Defendants-Appellants.

           Appellant’s unopposed motion (Docket Entry No. 9) for voluntary dismissal

  is granted. This appeal is dismissed. See Fed. R. App. P. 42(b).

           This order served on the district court shall act as and for the mandate of this

  court.

                                                      FOR THE COURT:

                                                      MOLLY C. DWYER
                                                      CLERK OF COURT


                                                      By: Linda K. King
                                                      Deputy Clerk
                                                      Ninth Circuit Rule 27-7




  LK/Pro Mo
